Title: To Thomas Jefferson from Edward Travis, 17 March 1781
From: Travis, Edward
To: Jefferson, Thomas



Sir
State Yard 17th March 1781

The distressd situation of Officers and seamen obliges me as one of their Comanders to call on your Excellency for Redress. I can asure you Sir it is with greatest unesiness I undertake the disagreeable task of writeing to you on [a] Subject so distressing to every friend to his Country, and particularly to your Excellency under whome we fight and whome we look up to for Justice. This is the  first time I ever presumed troubling you with a complaint, being determined to submit to all inconveniences with respect to myself rather than be thought troublesome. Therefore I hope Sir you will consider me Writing in behalf of the Honest seamen whose Melancholy situation will sufficiently plead my excuse.
I have the Honour to Comand the Jefferson at present, and under me there are several Young Officers of known Honour and courage. These injured Gentlemen have not clothes Sufficient of any kind to defend them from the enclemency of the weather—and to my knowledge frequently shun company not being able to appear as an officer. The inconveniences, great as they were, they bore without murmuring, flattering themselves that one time or other the state would make them Compensation. But to their Mortification, they heard of the partiality of the last Assembly, Advancing four months pay with the depreciation to the land officers while at the same time those in the Navy their pay was doct one fifth, and this Sir is the greatest injury ever offer’d the Navy and in my oppinion ought to be resented with the resignation of the whole line, and I make no doubt would have been the case had not the Noble spirit of serving their Country got the better of their resentment.
To paint the situation of the men now in service I must refer you to the slaves whose inhumane Masters obliges them to work in frost and Snow without a Shoe shirt or any Covering but rags. And add to this their pay has been withheld from them several Months. Mr. Fields, a Lieutenant in the Service, Confidently Affirms that the Treasurer inform’d him that the paymaster received from him a large sum of Money, which he says he lay’d out in clothes for the Seamen.
I should esteem it as a Singular feavour if you would give orders for the Matter to be inquired into and have the Money or clothes sent down as soon as possible.
I am with the greatest respect your Excellencies obt. & very Hl. Servt.,

Edwd. Travis


P.S. I would esteem it as a favour if your Excellency would take the trouble to lay before the Legislative the Above pointed partiality.

